UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 15, 2010 EASTERN VIRGINIA BANKSHARES, INC. (Exact Name of Registrant as Specified in Its Charter) Virginia (State or Other Jurisdiction of Incorporation) 0-23565 (Commission File Number) 54-1866052 (IRS Employer Identification No.) 330 Hospital Road Tappahannock, Virginia (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(804) 443-8423 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. Eastern Virginia Bankshares, Inc. (the “Company”) held its Annual Meeting of Shareholders on April 15, 2010 (the “Annual Meeting”).At the Annual Meeting, the shareholders of the Company elected fourteen directors to serve for one-year terms and approved an advisory proposal regarding the compensation of executive officers.The voting results for each proposal are as follows: 1. To elect fourteen directors to serve for terms of one year each expiring at the 2011 annual meeting of shareholders: For Withhold Broker Non-Vote W. Rand Cook F.L. Garrett, III W. Gerald Cox Michael E. Fiore Ira C. Harris F. Warren Haynie, Jr. Eric A. Johnson W. Leslie Kilduff, Jr. William L. Lewis Charles R. Revere Joe A. Shearin Howard R. Straughan, Jr. Leslie E. Taylor J.T. Thompson, III 2. To approve the following advisory (non-binding) proposal: RESOLVED, that the shareholders approve the compensation of executive officers asdisclosed in the proxy statement pursuant to the Rules of the Securities and ExchangeCommission. For Against Abstain SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EASTERN VIRGINIA BANKSHARES, INC. Date: April 21, 2010 By:/s/ Ronald L. Blevins Ronald L. Blevins Chief Financial Officer
